[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 APR 30, 2007
                                 No. 06-14280                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                     D. C. Docket No. 03-00131-CR-01-CC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

SCOTT HINTZ,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (April 30, 2007)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      This is Scott Hintz’s tenth appearance before this Court. In the instant

appeal, Hintz, proceeding pro se, appeals the district court’s order prohibiting him
from filing additional motions in the district court without leave of court, since his

direct appeal remained pending in this Court. We affirm.

       Hintz originally pled guilty, pursuant to a written plea agreement with an

appeal-waiver provision, and was sentenced to a 57-month term of imprisonment

for bank fraud, in violation of 18 U.S.C. § 1344. We dismissed his direct appeal

based on the appeal-waiver provision, as well as his counsel’s motion to withdraw

for a lack of meritorious issues. See United States v. Hintz, No. 04-10704 (11th

Cir. Jul. 18, 2006) (unpublished) (“Hintz I”).

       While Hintz I was pending, Hintz continued to file numerous motions,

affidavits, notices and supporting briefs in the district court. Based on the district

court’s rulings on these filings, Hintz proceeded to file three more direct appeals in

this Court, all while Hintz I remained pending.1 After the issuance of Hintz I, in a

consolidated opinion, we affirmed the district court’s denial of Hintz’s motion to

recuse the magistrate judge and to appoint substitute counsel. See United States v.

Hintz, Nos. 05-13978, 05-15703 (11th Cir. Jul. 25, 2006) (unpublished) (“Hintz

II”). We also affirmed the district court’s ruling regarding the manner in which



       1
         Hintz also has petitioned this Court two times for mandamus relief, which we have
denied. See No. 06-15559 ((11th Cir. Nov. 30, 2006); No. 06-12956 (11th Cir. Jun. 23, 2006). We
dismissed, as frivolous, his appeal from the denial of his motion for bond pending appeal. See No.
06-13864 (11th Cir. Sep. 12, 2006). He currently has three more appeals pending in our Court.
See Nos. 06-15922, 07-10047, 07-10128.

                                                2
mail is to be marked and delivered to Hintz. See United States v. Hintz, No. 06-

12326 (11th Cir. Dec. 13, 2006) (“Hintz III”).        In the meantime, while these

appeals were pending, the district court “ordered [Hintz] not to file additional

motions . . . without first seeking leave of court.”      It is this order than Hintz

challenges in the instant appeal, “Hintz IV.”

      We grant “[c]onsiderable discretion” to a district court’s decision regarding

how to best protect itself against abusive litigants that “impair [the court’s] ability

to carry out Article III functions.” Procup v. Strickland, 792 F.2d 1069, 1073-74

(11th Cir. 1986). Discretion afforded to the district court is necessary to allow “the

judiciary [to] respond with imaginative new techniques,” and countermeasures to

combat abusive litigants after “new ideas develop and old devices prove

ineffective.” Id. at 1073. “The court has a responsibility to prevent single litigants

from unnecessarily encroaching on the judicial machinery needed by others.” Id.

at 1074. Amongst the tactics that we have approved includes “limitation of further

pleadings without order of court, after the complaint has been filed.” Id. at 1073.

      Here, we readily find no abuse of discretion in the district court’s order

barring Hintz from filing additional motions without leave of court. This is the

very remedy that we have approved, when dealing with an abusive litigant. Id.

Notably, the district court did not completely preclude Hintz from filing additional



                                          3
motions, it only required that Hintz seek leave of the court before filing to ensure

that judicial resources were not occupied by one individual. In short, we discern

no error in the district court’s decision.

      AFFIRMED.




                                             4